Citation Nr: 0418308	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In May 2004, after the RO's transfer of this matter to the 
Board for appellate review, the veteran's attorney submitted 
additional statements and medical records directly to the 
Board in support of the veteran's claim, without a clear 
waiver of initial RO/Agency of Original Jurisdiction (AOJ) 
review.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
acknowledges that normally this circumstance would require a 
Remand to the RO for its review of this newly-received 
evidence prior to any consideration by the Board on appeal.  
Id.  In this case, however, as the Board has decided to grant 
the veteran a 100 percent evaluation for his PTSD for the 
entirety of his claim, the Board finds that a Remand is not 
required here, as the veteran will incur no prejudice from 
the Board's proceeding with a decision at this time.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by total 
occupational and social impairment, due to such symptoms 
including gross impairment in thought processes or 
communication, delusions and hallucinations, intermittent 
inability to perform activities of daily living, 
disorientation, and memory loss. 


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  See 
also regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  In essence, the VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA must 
also notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
The Board's herein decision constitutes a complete grant of 
the benefits sought on appeal.  As such, no further action is 
required to comply with the VCAA and its implementing 
regulations.

Background and Applicable Law

The veteran is a Vietnam-era veteran who received the Combat 
Action Ribbon and two Purple Heart awards for his service.  
He was originally service-connected for PTSD in September 
1996 (effective in October 1993).  He filed a claim for an 
increased rating in excess of his 30 percent disability 
evaluation in April 2001.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  For an increased rating claim, however, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking employment, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in his favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Under VA's Schedule for Rating Disabilities (Rating 
Schedule), PTSD may be rated at 30 percent where there is 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions and recent events.  A 50 percent 
rating is assigned where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
the retention of only highly learned material or forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is for assignment where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is assigned where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The medical evidence shows that during the pendency of this 
appeal, the veteran has been assigned Global Assessment of 
Functioning Scale scores (GAF scores) in the range of 35 to 
65, based upon his impairment from PTSD.  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A score of 
31-40 contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A score of 
41-50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61-70 contemplates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  The American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

In a September 2002 rating decision, the RO determined that 
the veteran's PTSD warranted a 50 percent evaluation, but no 
more.  The veteran appealed that decision to the Board.

Analysis

For the reasons listed below, and affording the veteran the 
benefit of the doubt, the Board finds that his service-
connected PTSD warrants a 100 percent schedular evaluation, 
for the entirety of the claim period at issue.  

The evidence available for review in this matter includes VA 
treatment records dated from April 2001 to March 2004, a June 
2002 VA examination report, and statements submitted by the 
veteran, his attorney, his relatives, and his neighbor.  In 
reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence of record.  

The record reflects that the veteran requires regular VA 
outpatient counseling sessions, both group and individual, in 
light of the severity of his PTSD symptoms.  He has been 
prescribed multiple medications, including current 
psychotropic drugs, and he also required hospitalization 
immediately prior to the filing of the pending claim in April 
2001.  His recent VA treatment records indicate that he has 
not worked steadily for several years.  These records also 
list assigned GAF scores in the range of 35 to 65.  

The record reveals that in the past, the veteran was 
hospitalized in light of two suicide attempts.  He has 
occasionally had problems with the law.  His work history has 
been sporadic since his return from Vietnam.  He has been 
married three times.

At a June 2002 VA examination, the examiner recorded social 
isolation, constant nightmares and flashbacks, anger, hyper-
startle response, hypervigilance, concentration and recent 
memory problems, an inability to understand and follow 
complex commands, mood lability, and depression with fleeting 
suicidal thoughts as the veteran's predominant current 
symptomatology.  The examiner assigned a GAF score of 45.  
Axis I diagnoses for the veteran were PTSD, mixed bipolar 
disorder, and alcohol abuse.  The examiner also opined that 
the veteran's mental status had deteriorated since his last 
VA examination in 1997, and noted that secondary to his 
current symptoms, he was unable to be gainfully employed at 
that time.

A December 2003 VA outpatient treatment record listed 
multiple Axis I diagnoses of PTSD, schizoaffective disorder 
versus psychotic disorder not otherwise specified, and 
alcohol abuse in remission.  The veteran was reportedly still 
very troubled by intrusive, avoidant, and hyperarousal PTSD 
symptoms.  He was described as having limited social 
connections, and was noted to be unable to work at all.  He 
was assigned a GAF score of 38 at that visit.  

At a March 2004 VA outpatient session, the veteran was noted 
to have suffered a relapse of his alcoholism three weeks 
prior.  He reported that he had not taken his medications for 
six weeks.  The veteran was described as alert and oriented, 
'fairly' kempt, somewhat excitable, with an 'up and down' 
mood, linear and organized thought processes, and no current 
delusions or hallucinations, but having no interest in 
whether he lived or died (although he denied any active 
suicidal or homicidal intent or plan).  He was assigned a GAF 
score of 52.

The most recent evidence of record includes May 2004 written 
statements from the veteran's daughter, son-in-law, and 
neighbor.  In addition to the information contained in the 
veteran's treatment records, the Board also considers these 
statements to be credible evidence of his currently observed 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's daughter, who is noted in several 
treatment records to be his main source of emotional support, 
stated that she has had to help her father get through life 
since she was four years old, that the veteran has had 
problems with anger and self-control, and that he has had 
difficulty getting along with people, maintaining employment, 
and taking care of himself and his home.  

The veteran's son-in-law reported that he has known the 
veteran for the last four years, and that while living with 
the veteran, he observed him experiencing flashbacks and 
delusions, and exhibiting hypervigilance and mood lability on 
many occasions.  He also reported that the veteran mainly 
keeps to himself and does not like to go out.  He said that 
the veteran had a very difficult time adjusting after he and 
his daughter moved out of the veteran's house, and that they 
still must keep in close contact with him to help him take 
care of things.  

Lastly, the veteran's neighbor provided a telling report.  In 
her letter, she indicated that she had known the veteran for 
the past four years, and that she was writing because of her 
concern for him, in light of her observations of a 
"deterioration of the neighbor [she] once knew."  The 
veteran's neighbor stated that while always withdrawn, the 
veteran was very nice, and used to come over to her house to 
share coffee with her and visit.  She noted that the veteran 
used to be fairly clean-cut and showered, but that now he 
always wears the same dirty clothes, appearing unshaven and 
unshowered.  She stated that the veteran no longer visits, 
but locks himself up tight in his house, where she can hear 
him yelling what appear to be Vietnamese phrases at no one in 
particular.  She reported that if she goes over to the 
veteran's house to check in on him during one of these 
occasions, he has all of the curtains and blinds shut, and 
will peer out from behind a window to stare at her, appearing 
scared and sweaty.  She stated that on several occasions, she 
has had to call the veteran's daughter to get her to come by 
and check on him, as she has a key to his house (and so can 
gain entry).

The Board observes that in light of all of the evidence of 
record, the veteran would clearly meet the criteria for at 
least a 70 percent PTSD evaluation under Diagnostic Code 
9411.  38 C.F.R. § 4.130.  The current evidence as described 
above and contained in the record shows him to have 
occupational and social impairment, with deficiencies in most 
areas, such as work, judgment, thinking, or mood, in light of 
symptoms including: speech intermittently illogical, obscure 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and the inability to establish and maintain 
effective relationships.  However, the Board finds that in 
this case, and with the application of the benefit of the 
doubt rule, the more appropriate evaluation to be assigned is 
a 100 percent PTSD rating for the duration of the veteran's 
claim.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board 
acknowledges that the veteran has multiple Axis I diagnoses 
that all likely play a role in his ability to function, but 
it is also apparent from his recent VA treatment records that 
the focus is on his PTSD symptomatology.  Further, the 
veteran's GAF scores have ranged from a high of 65 
(indicative of some mild symptoms or some difficulty in 
functioning) to a low of 35 (representative of major 
impairment in several areas) from April 2001 to March 2004, 
with the most recently recorded score at 52 (showing serious 
symptoms or impairment).  DSM-IV.

A 100 percent rating for PTSD is to be assigned in cases of 
total occupational and social impairment.  38 C.F.R. § 4.130.  
Here, the June 2002 VA and December 2003 VA doctors both 
opined that the veteran is unable to work.  Moreover, the 
June 2002 VA examiner also noted social isolation to be one 
of the veteran's predominant problems, and this is confirmed 
by statements from the veteran's family and friends.  A 100 
percent rating is also for assignment where there is 
symptomatology such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation or own name.  
Id.  The Board acknowledges that not all of these symptoms 
are documented to the requisite level of severity in the 
veteran's case, although there is credible evidence of some 
intermittent ability to perform activities of daily living, 
disorientation and memory loss, and delusions and 
hallucinations affecting the veteran's thought processes and 
ability to function.  Moreover, the Board notes that the 
criteria contained in the Rating Schedule are to serve as a 
guide, and do not necessarily constitute a requisite list of 
demonstrated symptomatology for the rating of each service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Accordingly, in light of all of the above, the Board finds 
that a 100 percent evaluation for PTSD is warranted in the 
veteran's case, as his symptoms more nearly approximate this 
level of severity.  38 C.F.R. § 4.7.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim should prevail.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation of 100 percent for PTSD, for the 
entirety of the claim period, is granted, subject to the laws 
and regulations governing the payment of monetary awards.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



